EXHIBIT 10.131
 
THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE AND THE SECURITIES
ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”).  THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE
CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.
 Dated: _____________, 2008




FORM OF WARRANT


To Purchase _____ shares of
Common Stock, $.01 par value


of


Performance Health Technologies, Inc.


Expiring ________________, 2013


THIS IS TO CERTIFY THAT, for value received, __________, or registered assigns
(hereinafter referred to as the “Holder”), is entitled to subscribe and purchase
from PERFORMANCE HEALTH TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), commencing on the date hereof, ______ shares of common stock, $.01
par value, of the Company (the “Shares”), at the place where the Warrant Agency
(as defined in Section 2.01 below) is located, at the Exercise Price (as
hereinafter defined), all subject to adjustment and upon the terms and
conditions as hereinafter provided, and is entitled also to exercise the other
appurtenant rights, powers and privileges hereinafter described; provided,
however, that in no event shall the Holder be entitled to exercise this Warrant
for a number of Shares in excess of that number of Shares which, upon giving
effect to such exercise, would cause the aggregate number of shares of Company
common stock beneficially owned by the Holder and its affiliates to exceed 9.99%
of the outstanding shares of the Company common stock following such exercise,
except within sixty (60) days of the expiration date of this Warrant.  For
purposes of the foregoing proviso, the aggregate number of shares of common
stock beneficially owned by the Holder and its affiliates shall include the
number of shares of common stock issuable upon exercise of this Warrant with
respect to which the application of such proviso is being made, but shall
exclude shares of common stock which would be issuable upon (i) exercise of any
remaining, unexercised warrants beneficially owned by the Holder or its
affiliates and (ii) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company beneficially owned by the Holder
or its affiliates (including, without limitation, any convertible notes or
preferred stock) subject to a limitation on conversion or exercise analogous to
the limitation contained herein.  Except as set forth in the preceding sentence,
for purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended.  For purposes of this warrant, in determining the number of outstanding
shares of common stock of the Company, a Holder may rely on the
 
1

--------------------------------------------------------------------------------


number of outstanding shares of common stock as reflected in (1) the Company’s
most recent Form 10-Q or Form 10-K, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company or its
transfer agent setting forth the number of shares of the Company’s common stock
outstanding.  Upon the written request of any Holder, the Company shall
promptly, but in no event later than one (1) Business Day following the receipt
of such notice, confirm in writing to any such Holder the number of shares of
the Company’s common stock then outstanding.  In any case, the number of
outstanding shares of the Company’s common stock shall be determined after
giving effect to the exercise of warrants (as defined below) by such Holder or
its affiliates since the date as of which such number of outstanding shares of
the Company’s common stock was reported.
 
Capitalized terms used in this Warrant and not otherwise defined shall have the
meanings set forth in Article IV hereof.


ARTICLE I
EXERCISE OF WARRANTS


Section 1.01      Method of Exercise.  To exercise this Warrant in whole or in
part, the Holder shall deliver to the Company at the Warrant Agency, (a) this
Warrant, (b) a written notice, in substantially the form of the Subscription
Notice attached hereto, of such Holder's election to exercise this Warrant,
which notice shall specify the number of Shares to be purchased, the
denominations of the share certificate or certificates desired and the name or
names in which such certificates are to be registered and (c) the aggregate
Exercise Price for the Shares purchased (unless the Holder chooses the "cashless
exercise" option provided in the third paragraph of this Section 1.01).


The Company shall, as promptly as practicable and in any event within
seventy-two hours thereafter, execute and deliver or cause to be executed and
delivered, in accordance with such notice, a certificate or certificates
representing the aggregate number of Shares specified in said notice.  The Share
certificate or certificates so delivered shall be in such denominations as
determined by the Company, or as may be specified in such notice, and shall be
issued in the name of the Holder or such other name or names as shall be
designated in such notice.  Such certificate or certificates shall be deemed to
have been issued, and such Holder or any other person so designated to be named
therein shall be deemed for all purposes to have become holders of record of
such Shares, as of the date the aforementioned notice is received by the
Company.  If this Warrant shall have been exercised only in part, the Company
shall, at the time of delivery of the certificate or certificates, deliver to
the Holder a new Warrant evidencing the rights to purchase the remaining Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant, or, at the request of the Holder, appropriate
notation may be made on this Warrant which shall then be returned to the
Holder.  The Company shall pay all expenses, payable in connection with the
preparation, issuance and delivery of Share certificates and new Warrants as
contemplated by Section 2.07 below (other than transfer, income or similar taxes
in connection with the transfer of securities), except that, if Share
certificates or new Warrants shall be registered in a name or names other than
the name of the Holder, funds sufficient to pay all transfer taxes payable as a
result of such transfer shall be paid by the Holder at the time of delivering
the aforementioned notice of exercise or promptly upon receipt of a written
request of the Company for payment.


In lieu of a monetary payment of the aggregate Exercise Price, the Holder may
elect to receive, without the payment of any additional consideration, Shares
equal to the value of this
 
2

--------------------------------------------------------------------------------


Warrant or portion thereof by the surrender of such Warrant to the Company with
the "cashless exercise" election marked in the form of Subscription
Notice.  Thereupon, the Company shall issue to the Holder, such number of fully
paid and non-assessable Shares as is computed using the following formula:


 X  = Y(A-B)
         A



Where
X=
the number of Shares to be issued to the Holder pursuant to this Section
1.01  upon such cashless exercise election.
     
 
Y=
the number of Shares covered by this Warrant in respect of which the cashless
exercise election is made.



 
A=
the Fair Market Value (as defined in Article IV hereof) of one Share, as at the
time the cashless exercise election is made.



 
B=
the Exercise Price in effect under this Warrant at the time the cashless
exercise election is made.



Section 1.02      Shares To Be Fully Paid and Non-assessable.  All Shares issued
upon the exercise of this Warrant (the "Warrant Shares") pursuant to Section
1.01 above shall be validly issued, fully paid and nonassessable and the Company
shall at all times reserve and keep available out of its authorized shares of
common stock a sufficient number of Shares for the purpose of issuance of the
Warrant Shares upon the exercise of this Warrant.


Section 1.03      No Fractional Shares To Be Issued.  The Company shall not be
required to issue fractions of Shares upon exercise of this Warrant.  If any
fraction of a Share would, but for this Section, be issuable upon any exercise
of this Warrant, in lieu of such fractional Share the Company shall pay to the
Holder or Holders, as the case may be, in cash, an amount equal to the same
fraction of the Fair Market Value per share of outstanding Shares on the
Business Day immediately prior to the date of such exercise.


Section 1.04      Share Legend.  Each certificate for Shares issued upon
exercise of this Warrant shall bear the legend set forth below, unless Holder's
Counsel (as defined below) shall render an opinion in form and substance
reasonably satisfactory to the Company that such legend is not required or at
the time of exercise such Shares are registered under the Securities Act:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THE SECURITIES MAY NOT BE
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM,
SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE
144 UNDER SAID ACT.


Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution pursuant to a registration statement under the
Securities Act) shall also bear such legend unless, in the opinion (in form and
substance reasonably satisfactory to the Company) of counsel selected by the
Holder of such certificate and who is reasonably acceptable to the Company
("Holder's Counsel"), the securities represented thereby need no longer be
subject to restrictions on resale under the Securities Act.


3

--------------------------------------------------------------------------------


ARTICLE II
WARRANT AGENCY; TRANSFER,
EXCHANGE AND REPLACEMENT OF WARRANTS


Section 2.01      Warrant Agency.  Until such time, if any, as an independent
agency shall be appointed by the Company to perform services with respect to the
Warrants described herein (the "Warrant Agency"), the Company shall perform the
obligations of the Warrant Agency provided herein at its principal office
address or such other address as the Company shall specify by prior written
notice to all Holders.


Section 2.02      Ownership of Warrant.  The Company may deem and treat the
person in whose name this Warrant is registered as the holder and owner hereof
(notwithstanding any notations of ownership or writing hereon made by any person
other than the Company) for all purposes and shall not be affected by any notice
to the contrary, until presentation of this Warrant for registration of transfer
as provided in this Article II.


Section 2.03      Transfer of Warrant.  The Company agrees to maintain at the
Warrant Agency books for the registration of transfers of this Warrant and all
rights hereunder shall be registered, in whole or in part, on such books, upon
surrender of this Warrant at the Warrant Agency, together with a written
assignment of this Warrant duly executed by the Holder or its duly authorized
agent or attorney.  Subject to applicable law and regulation and Section 2.04
hereof, upon surrender of this Warrant as provided for herein, the Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees and in the denominations specified in the instrument of assignment,
and this Warrant shall promptly be canceled.  Notwithstanding the foregoing, a
Warrant may be exercised by a new Holder which has become the registered Holder
of such Warrant without having a new Warrant issued.
 
Section 2.04      Restrictions on Transfer.  The Holder, by its acceptance
hereof, represents that this Warrant is being acquired for its own account, as
an investment and not with a view towards the further resale or the distribution
thereof in violation of the Securities Act, and agrees that this Warrant may not
be transferred, sold, assigned, hypothecated or otherwise disposed of, in whole
or in part, except as provided in the legend on the first page hereof and
provided that the Holder shall have furnished to the Company an opinion of
Holder's Counsel, in form and substance reasonably satisfactory to the Company,
to the effect that such transfer is exempt from the registration requirements of
the Securities Act and any applicable state securities laws.
 
Section 2.05      Division or Combination of Warrants.  This Warrant may be
divided or combined with other Warrants upon surrender hereof and of any Warrant
or Warrants with which this Warrant is to be combined at the Warrant Agency,
together with a written notice specifying the names and denominations in which
the new Warrant or Warrants are to be issued, signed by the holders hereof and
thereof or their respective duly authorized agents or attorneys.  Subject to
compliance with Section 2.04 as to any transfer which may be involved in the
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
 
4

--------------------------------------------------------------------------------


Section 2.06      Loss, Theft, Destruction of Warrant Certificates.  Upon
receipt by the Company of a written notice (or other evidence reasonably
satisfactory to the Company) of the loss, theft, destruction or mutilation of
any Warrant and, in the case of any such loss, theft or destruction, upon
receipt of indemnity or security reasonably satisfactory to the Company or, in
the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Company will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant, a new Warrant of like tenor and representing the
right to purchase the same aggregate number of Shares.
 
Section 2.07      Expenses of Delivery of Warrants.  The Company shall pay all
expenses (other than transfer taxes) and other charges payable in connection
with the preparation, issuance and delivery of Warrants and Warrant Shares
hereunder.


ARTICLE III
COMPANY COVENANTS AND REPRESENTATIONS
 
Section 3.01       Company Covenants.  In case at any time the Company shall (a)
declare any dividend or distribution on its Shares, whether payable in cash,
stock or other property, (b) offer to all holders of Shares any additional
shares of common stock, or any option, right or warrant to subscribe therefore,
or (c) declare a dissolution, liquidation or winding up of the Company (other
than in connection with a consolidation or merger) or propose a sale of
substantially all of its property, assets and business as an entirety, then the
Company shall give written notice to the Holder of the date on which the books
of the Company shall close or a record shall be taken for such action.  Such
notice shall also specify the date as of which the holders of Shares of record
shall participate in such dividend or distribution.  Such written notice shall
be given at least 30 days and not more than 90 days prior to the action in
question, and not less than 15 days prior to the relevant record date or the
date fixed for determining stockholders entitled to participate therein, as the
case may be.


Section 3.02      Authority, Execution and Delivery.  The Company hereby
represents and warrants that the Company has full corporate power and authority
to enter into this Warrant and to issue Shares in accordance with the terms
hereof.  The execution, delivery and performance of this Warrant by the Company
have been duly and effectively authorized by the Company.  This Warrant has been
duly executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms.


Section 3.03      Information Requirements.  To the extent applicable, the
Company shall promptly furnish the Holder with copies of all reports, proxy
statements and similar materials that it mails to holders of its common stock.


ARTICLE IV
CERTAIN DEFINITIONS


The following terms, as used in this Warrant, have the following respective
meanings:


"Business Day" means each day in which banking institutions in New York are not
required or authorized by law or executive order to close.
 
"Exercise Price" means $0.30 per share, subject to adjustment pursuant to
Article V.
 
5

--------------------------------------------------------------------------------


 “Fair Market Value” means the value of a share of common stock on a particular
date, determined as follows: (i) if the common stock is not listed on such date
on any national securities exchange but is traded in the over-the-counter
market, the closing "bid" quotations of a share of common stock on such date (or
if none, on the most recent date on which there were bid quotations of a share
of common stock), as reported on the National Association of Securities Dealers,
Inc. Automated Quotation System, or, if not so reported, as reported by the
National Quotation Bureau, Incorporated, or any other similar service selected
by the Board; or (ii) if the common stock is listed on such date on one or more
national securities exchanges, the last reported sale price of a share of common
stock on such date as recorded on the composite tape system, or, if such system
does not cover the common stock, the last reported sale price of a share of
common stock on such date on the principal national securities exchange on which
the common stock is listed, or if no sale of common stock took place on such
date, the last reported sale price of a share of common stock on the most recent
day on which a sale of a share of common stock took place as recorded by such
system or on such exchange, as the case may be; or (iii) if the common stock is
neither listed on such date on a national securities exchange nor traded in the
over-the-counter market, as determined by the Company.


ARTICLE V
ANTIDILUTION PROVISIONS


Section 5.01     Adjustments Generally.  The Exercise Price and the number of
Shares (or other securities or property) issuable upon exercise of this Warrant
shall be subject to adjustment from time to time upon the occurrence of certain
events, as provided in this Article V.


Section 5.02      Share Reorganization.  If the Company shall subdivide its
outstanding Shares into a greater number of Shares or consolidate its
outstanding Shares into a smaller number of Shares (any such event being called
a "Share Reorganization"), then (a) the Exercise Price shall be adjusted,
effective immediately after the record date at which the holders of Shares are
determined for purposes of such Share Reorganization, to a price determined by
multiplying the Exercise Price in effect immediately prior to such record date
by a fraction, the numerator of which shall be the number of Shares outstanding
on such record date before giving effect to such Share Reorganization and the
denominator of which shall be the number of Shares outstanding immediately after
giving effect to such Share Reorganization, and (b) the number of Shares subject
to purchase upon exercise of this Warrant shall be adjusted, effective at such
time, to a number determined by multiplying the number of Shares subject to
purchase immediately before such Share Reorganization by a fraction, the
numerator of which shall be the number of Shares outstanding immediately after
giving effect to such Share Reorganization and the denominator of which shall be
the number of Shares outstanding immediately before such Share Reorganization.


Section 5.03      Below Market Distribution.


(a)  If the Company shall issue or otherwise sell or distribute any Shares,
other than pursuant to a Share Reorganization (any such event, including any
event described in paragraphs (c) and (d) below, being herein called a
"Below-Market Distribution") for a consideration per share less than the
Exercise Price per Share on the date of such issue, sale or distribution (before
giving effect to such issue, sale or distribution), then, effective upon such
issue, sale or distribution, the Exercise Price shall be reduced to the price
determined by multiplying the Exercise Price in effect immediately prior to such
Below-Market Distribution by a fraction, the numerator of which shall be the sum
of (i) the number of Shares outstanding immediately prior to such Below-Market
 
6

--------------------------------------------------------------------------------


Distribution multiplied by the Exercise Price per share on the date of such
Below-Market Distribution plus (ii) the consideration received by the Company
upon such Below-Market Distribution, and the denominator of which shall be the
product of (A) the total number of Shares outstanding immediately after such
Below-Market Distribution, multiplied by (B) the Exercise Price per share on the
date of such Below-Market Distribution.  If any Below-Market Distribution shall
require an adjustment to the Exercise Price pursuant to the foregoing provisions
of this paragraph (a), then effective at the time such adjustment is made, the
number of Shares subject to purchase upon exercise of this Warrant shall be
increased to a number determined by multiplying the number of Shares subject to
purchase immediately before such Below-Market Distribution by a fraction, the
numerator of which the numerator of which shall be the Exercise Price in effect
immediately before such Below-Market Distribution and the denominator of which
shall be the Exercise Price in effect immediately after such Below-Market
Distribution.


(b)           The provisions of paragraph (a) above, including by operation of
paragraph (c) or (d) below, shall not operate to increase the Exercise Price or
reduce the number of shares of Shares subject to purchase upon exercise of this
Warrant.  The provisions of paragraph (a) above, including operation of
paragraph (c) or (d) below, shall not apply to the issuance of any Shares, the
issuance of or exercise of any options, warrants, or other rights, the
conversion of any debt or any other convertible security (collectively,
“Securities”) to the extent (i) now or hereafter issued or granted pursuant to
the Company’s Incentive Stock Plan as in effect on May 19, 2008, (ii) issued in
connection with any of the Company’s Securities outstanding on the date hereof,
or (iii) arising under transactions or agreements of the Company prior to May
19, 2008.


(c)           If the Company shall issue, sell, distribute or otherwise grant in
any manner (whether directly or by assumption in a merger or otherwise) any
rights to subscribe for or to purchase, or any warrants or options for the
purchase of, Shares or any stock or securities convertible into or exchangeable
for Shares (such rights, warrants or options being herein called "Options" and
such convertible or exchangeable stock or securities being herein called
"Convertible Securities"), whether or not such Options or the rights to convert
or exchange any such Convertible Securities are immediately exercisable, and the
price per share for which securities are issuable upon exercise of such Options
or upon conversion or exchange of such Convertible Securities (determined by
dividing (i) the aggregate amount, if any, received or receivable by the Company
as consideration for the granting of such Options, plus the minimum aggregate
amount of additional consideration payable to the Company upon the exercise of
all such Options, plus, in the case of Options to acquire Convertible
Securities, the minimum aggregate amount of additional consideration, if any,
payable upon the issue or sale of such Convertible Securities and upon the
conversion or exchange thereof, by (ii) the total maximum number of Shares
issuable upon the exercise of such Options or upon the conversion or exchange of
all such Convertible Securities issuable upon the exercise of such Options)
shall be less than the Exercise Price per share of outstanding Shares on the
date of granting such Options (before giving effect to such grant), then, for
purposes of paragraph (a) above, the total maximum number of Shares issuable
upon the exercise of such Options or upon conversion or exchange of the
Convertible Securities issuable upon the exercise of such Options shall be
deemed to have been issued as of the date of granting of such Options and
thereafter shall be deemed to be outstanding and the Company shall be deemed to
have received as consideration such price per share, determined as
provided  above, therefor.  Except as otherwise provided in paragraph (e) below,
no additional adjustment of the Exercise Price shall be made upon the actual
exercise of such Options or upon conversion or exchange of such Convertible
Securities.  The adjustment provided for in this paragraph (c) shall give effect
to the change in the Exercise Price and the number of Shares issuable upon the
exercise hereof only with respect to such Options as remain outstanding.


7

--------------------------------------------------------------------------------


(d)           If the Company shall issue, sell or otherwise distribute (whether
directly or otherwise) any Convertible Securities, whether or not the rights to
exchange or convert thereunder are immediately exercisable, and the price per
share for which Shares are issuable upon such conversion or exchange (determined
by dividing (i) the aggregate amount received or receivable by the Company as
consideration for the issue, sale or distribution of such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Company upon the conversion or exchange thereof, by (ii) the
total maximum number of Shares issuable upon the conversion or exchange of all
such Convertible Securities) shall be less than the Exercise Price per share of
outstanding Shares on the date of such issue, sale or distribution (before
giving effect to such issue, sale or distribution), then, for purposes of
paragraph (a) above, the total maximum number of Shares issuable upon conversion
or exchange of all such Convertible Securities shall be deemed to have been
issued as of the date of the issue, sale or distribution of such Convertible
Securities and thereafter shall be deemed to have received as consideration such
price per share, determined as provided above, therefor.  Except as otherwise
provided in paragraph (e) below, no additional adjustment of the Exercise Price
shall be made upon the actual conversion or exchange of such Convertible
Securities.


(e)           If the purchase price provided for in any Option referred to in
paragraph (c) above, the additional consideration, if any, payable upon the
conversion or exchange of any Convertible Securities referred to in paragraph
(c) or (d) above, or the rate at which any Convertible Securities referred to in
paragraph (c) or (d) above are convertible into or exchangeable for Shares shall
change at any time (other than under or by reason of provisions designed to
protect against dilution upon an event which results in a related adjustment
pursuant to this Article V), including the cancellation and/or expiration or
termination of the Options and/or Convertible Securities, the Exercise Price
then in effect shall forthwith be readjusted (effective only with respect to any
exercise of this Warrant after such readjustment) to the Exercise Price which
would then be in effect had the adjustment made upon the issue, sale,
distribution or grant of such Options or Convertible Securities been made based
upon such changed purchase price, additional consideration or conversion rate,
or in the event of the cancellation, termination or expiration of the same, such
adjustment shall be made to reflect as if such issuance had never occurred, as
the case may be; provided, however, that such readjustment (other than in the
event of a cancellation, termination or expiration) shall give effect to such
change only with respect to such Options and Convertible Securities as then
remain outstanding.


(f)           If the Company shall pay a dividend or make any other distribution
upon any capital stock of the Company payable in Shares, Options or Convertible
Securities, then, for purposes of paragraph (a) above, such Shares, Options or
Convertible Securities, as the case may be, shall be deemed to have been issued
or sold without consideration.


(g)           If any Shares, Options or Convertible Securities shall be issued,
sold or distributed for cash, the consideration received therefor shall be
deemed to be the amount received by the Company therefor, after deduction
therefrom of any expenses incurred and any underwriting commission or
concessions paid or allowed by the Company in connection therewith.  If any
Shares, Options or Convertible Securities shall be issued, sold or distributed
for a consideration other than cash, the amount of the consideration other than
cash received by the Company for purposes of this Section 5.03 shall be deemed
to be the Fair Market Value of such consideration, after deduction of any
expenses incurred and any underwriting commissions or concessions paid or
allowed by the Company in connection therewith.  If any Shares, Options or
Convertible Securities shall be issued in connection with any merger in which
the Company is the surviving corporation, the amount of
 
8

--------------------------------------------------------------------------------


consideration therefor shall be deemed to be the Fair Market Value of such
portion of the assets and business of the nonsurviving corporation as shall be
attributable to such Shares, Option or Convertible Securities, as the case may
be.  If any Options shall be issued in connection with the issue and sale of
other securities of the Company, together comprising one integral transaction in
which no specific consideration is allocated to such Options by the parties
thereto, such Options shall be deemed to have been issued without consideration.


Section 5.04      Special Dividends.  If the Company shall issue or distribute
to any holders of Shares, evidences of indebtedness, any other securities of the
Company or any cash, property or other assets, and if such issuance or
distribution does not constitute (a) a cash dividend or distribution out of
surplus or net profits legally available therefor; (b) a Share Reorganization;
or (c) a Below Market Distribution  (any such nonexcluded event being herein
called a "Special Dividend"), then (i) the Exercise Price shall be decreased,
effective immediately after the record date at which the holders of Shares are
determined for purposes of such Special Dividend, to a price determined by
multiplying the Exercise Price then in effect by a fraction, the numerator of
which shall be the Exercise Price per share of outstanding Shares on such record
date less the then Fair Market Value of the evidences of indebtedness,
securities or property or other assets issued or distributed in such Special
Dividend with respect to one Share, and the denominator of which shall be the
Exercise Price per share on such record date, and (ii) the number of Shares
subject to purchase upon exercise of this Warrant shall be increased to a number
determined by multiplying the number of Shares subject to purchase immediately
before such Special Dividend by a fraction, the numerator of which shall be the
Exercise Price in effect immediately before such Special Dividend and the
denominator of which shall be the Exercise Price in effect immediately after
such Special Dividend.


Section 5.05      Merger, Consolidation, Asset Sale, Capital Reorganization.  If
there shall be any consolidation or merger to which the Company is a party,
other than a consolidation or a merger in which the Company is a continuing
corporation and which does not result in any reclassification of, or change
(other than a Share Reorganization or a change in nominal value) in, outstanding
Shares, or any sale or conveyance of the property of the Company as an entirety
or substantially as an entirety (any such event being called a "Capital
Reorganization"), then, effective upon the effective date of such Capital
Reorganization, the Holder shall have the right to purchase, upon exercise of
this Warrant, the kind and amount of shares of stock and other securities and
property (including cash) which the Holder would have owned or have been
entitled to receive after such Capital Reorganization if this Warrant had been
exercised immediately prior to such Capital Reorganization and this Warrant
shall expire.


Section 5.06    Certain Other Events.  If any event occurs as to which the
foregoing provisions of this Article V are not strictly applicable or, if
strictly applicable, would not, in the good faith judgment of the Board of
Directors of the Company, fairly protect the purchase rights of the Warrants in
accordance with the essential intent and principles of such provisions or would
violate applicable law, then such Board shall make such adjustments in the
application of such provisions (or if necessary make alternative provisions
including taking all reasonable efforts to amend the Company's organizational
documents), in accordance with such essential intent and principles, as shall be
reasonably necessary, in the good faith opinion of such Board, to protect such
purchase rights as aforesaid, but in no event shall any such adjustment have the
effect of increasing the Exercise Price or decreasing the number of  Shares
subject to purchase upon exercise of this Warrant.




9

--------------------------------------------------------------------------------




Section 5.07          Adjustment Rules.


(a)           Any adjustments pursuant to this Article V shall be made
successively whenever an event referred to herein shall occur.


(b)           If the Company shall set a record date to determine the holders of
Shares for purposes of a Share Reorganization, Below Market Distribution,
Special Dividend or Capital Reorganization and shall legally abandon such action
prior to effecting such action, then no adjustment shall be made pursuant to
this Article V in respect of such action.


(c)           No adjustment of the Exercise Price or number of Warrant Shares
issuable upon exercise hereof shall be made in an amount less than 1% of such
Exercise Price or number of Warrant Shares so issuable upon exercise hereof,
respectively, but any such lesser adjustment shall be carried forward and shall
be made at the time and together with the next subsequent adjustment which
together with any adjustments so carried forward shall amount to 1% or more of
such Exercise Price or number of Warrant Shares so issuable upon exercise,
respectively.


Section 5.08         Proceeding Prior to Any Action Requiring Adjustment.  As a
condition precedent to the taking of any action which would require an
adjustment pursuant to this Article V, the Company shall take any action which
may be reasonably necessary, including obtaining regulatory approvals or
exemptions, in order that the Company may thereafter validly and legally issue
as fully paid and nonassessable all Shares which the holders of Warrants are
entitled to receive upon exercise thereof.


Section 5.09          Notice of Adjustment.  Not less than 30 nor more than 90
days prior to the effective date or 15 days prior to the record date, as the
case may be, of any action which requires or might require an adjustment or
readjustment pursuant to this Article V, the Company shall give notice to the
Holder of such event, describing such event in reasonable detail and specifying
the record date or effective date, as the case may be, and, if determinable, the
required adjustment and the computation thereof.  If the required adjustment is
not determinable at the time of such notice, the Company shall give notice to
the Holder of such adjustment and computation promptly after such adjustment
becomes determinable.


ARTICLE VI
MISCELLANEOUS


Section 6.01          Notices.  Any notice or other communication to be given
hereunder shall be in writing and shall be delivered by recognized courier,
telecopy or certified mail, return receipt requested, and shall be conclusively
deemed to have been received by a party hereto and to be effective on the day on
which delivered or telecopied to such party at its address set forth below (or
at such other address as such party shall specify to the other parties hereto in
writing), or, if sent by certified mail, on the third business day after the day
on which mailed, addressed to such party at such address.  In the case of the
Holder, such notices and communications shall be addressed to its address as
shown on the books maintained by the Warrant Agency, unless the Holder shall
notify the Company and the Warrant Agency that notices and communications should
be sent to a different address, in which case such notices and communications
shall be sent to the address specified by the Holder, and in either case a copy
of such notices and communications shall be sent to Thomas P. Gallagher,
Gallagher, Briody & Butler, 155 Village Boulevard, Princeton, New Jersey 08540
Fax: (609) 454-0090.  In the case of the Company, such notices and
communications shall be addressed as follows (until notice of a change is given
as provided herein): Performance Health Technologies, Inc., 427 River View
Plaza, Trenton, New Jersey 08611, Attention:  Robert Prunetti, Fax:  (609)
656-0869.


10

--------------------------------------------------------------------------------


Section 6.02        Waivers; Amendments.  No failure or delay of the Holder in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of such right or power, or any abandonment
or discontinuance of steps to enforce such a right or power, preclude any other
or further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Holder are cumulative and not exclusive of any rights
or remedies which it would otherwise have.  The provisions of this Warrant may
be amended, modified or waived with (and only with) the written consent of the
Company and Holders holding a majority of Warrants issued as part of the
Offering pursuant to which this Warrant was issued at the time outstanding (or
any permitted transferee of all of the Warrant).  In the event of any such
amendment, modification or waiver the Company shall give prompt notice thereof
to all Holders of such Warrants and, if appropriate, notation thereof shall be
made on all Warrants thereafter surrendered for registration of transfer or
exchange.  No notice or demand on the Company in any case shall entitle the
Company to any other or further notice or demand in similar or other
circumstances.
 
Section 6.03         Governing Law.  This Warrant shall be construed in
accordance with and governed by the laws of the State of Delaware without regard
to choice of law doctrine.
 
Section 6.04         Covenants To Bind Successor and Assigns.  All covenants,
stipulations, promises and agreements in this Warrant contained by or on behalf
of the Company shall bind its successors and assigns, whether so expressed or
not.
 
Section 6.05         Severability.  In case any one or more of the provisions
contained in this Warrant shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby.  The parties shall endeavor in good faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
Section 6.06          Section Headings.  The section headings used herein are
for convenience of reference only, are not part of this Warrant and are not to
affect the construction of or be taken into consideration in interpreting this
Warrant.


Section 6.07          No Rights as Stockholder.  This Warrant shall not entitle
the Holder to any rights as a stockholder of the Company.


Section 6.08          No Requirement to Exercise.  Nothing contained in this
Warrant shall be construed as requiring the Holder to exercise this Warrant.
 
11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed in its
corporate name by one of its officers thereunto duly authorized, and attested by
its Secretary or an Assistant Secretary, all as of the day and year first above
written.
 
 
 
 


 PERFORMANCE HEALTH TECHNOLOGIES, INC.

 


 By:__________________________________________
 Name:
 Title:




ATTESTED TO:




By:__________________________________________
 Name:
 Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------


SUBSCRIPTION NOTICE
 
(To be executed upon exercise of Warrant)
 

 
To:  Performance Health Technologies, Inc. (the "Company")


The undersigned hereby irrevocably elects:


(i) to exercise the right of purchase represented by the attached Warrant for,
and to purchase thereunder, __________ Shares, as provided for therein, and
tenders herewith payment of the Exercise Price in full in the form of certified
or bank cashier's check or wire transfer; or


(ii) the "cashless exercise" of its rights under the Section 1.01 of the
attached Warrant with respect to ___________ Shares otherwise available for
purchase to it under the Warrant and to receive such number of Shares as
provided in the formula set forth in such Section 1.01.


Please issue a certificate or certificates for such Shares in the following name
or names and denominations:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
In connection with the exercise of the Warrant, the undersigned hereby
represents and warrants that:


(i) it recognizes that the Shares issuable pursuant to the attached Warrant have
not been registered under the Securities Act and may not be sold, pledged or
otherwise transferred except pursuant to the exceptions set forth on the legend
on such Shares which is also set forth in Section 1.04 of the attached Warrant;


(ii) it has received all material information with respect to the Company which
it deems necessary to make its decision to exercise the attached Warrant and it
has been given an opportunity to ask questions and receive answers from
representatives of the Company;


(iii) it is purchasing the Shares for its own account, for the purpose of
investment only, and not with a view towards the further resale or distribution
thereof; and


(iv) it is an "Accredited Investor" within the meaning of Rule 501 of Regulation
D under the Securities Act of 1933, as amended.


If said number of Shares shall not be all the Shares issuable upon exercise of
the attached Warrant, a new Warrant is to be issued in the name of the
undersigned for the balance remaining of such Shares less any fraction of a
Share paid in cash.
 
 By: ____________________________
 Name: __________________________
 Its:_____________________________
 Dated: __________________________


NOTE:   The above signatory should correspond exactly with the name on the face
of the attached Warrant or with the name of the assignee appearing in the
assignment form below.
 
 
13

--------------------------------------------------------------------------------


ASSIGNMENT


(To be executed upon assignment of Warrant)


 
For value received and in accordance with Section 2.03 of the attached Warrant,
____________________ hereby sells, assigns and transfers unto
___________________________ the attached Warrant, together with all right, title
and interest therein, and does hereby irrevocably constitute and appoint
__________________ attorney to transfer said Warrant on the books of Performance
Health Technologies, Inc. with full power of substitution in the premises.
 


 
By: ___________________________
 Name: ____________________
  Its: ___________________________
 Dated:____________________
 

 
 
NOTE:  The above signatory should correspond exactly with the name on the face
of the attached Warrant.



 
Consented to and approved in accordance with
Section 2.03 of the attached Warrant


PERFORMANCE HEALTH TECHNOLOGIES, INC.




By: _________________________________
Name: ________________________
Its: __________________________






















14

--------------------------------------------------------------------------------

